                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ELISA V. GARCIA,

       Plaintiff,

vs.                                                  Civ. No. 18-509 KG/GJF

BANK OF AMERICA, N.A.;
NATIONSTAR MORTGAGE, LLC;
CURRENTLY UNKNOWN NEW MEXICO
TITLE COMPANY; and
MANUEL R. LUJAN; individually, and
FEDERAL NATIONAL MORTGAGE
ASSOCIATION,

       Defendants.

                                     ORDER OF REMAND

       This matter comes before the Court upon Plaintiff’s Motion to Remand to State Court and

for Attorney’s Fees and Costs (Motion to Remand), filed on June 29, 2018. (Doc. 7).

Defendants Bank of America, N.A. and Federal National Mortgage Association filed a response

on July 13, 2018, and Plaintiff filed a reply on July 26, 2018. (Docs. 14 and 20). On October 15,

2018, the Court held a telephonic hearing on the Motion to Remand. Kevin Holmes represented

Plaintiff; Gregory Marshall represented Defendants Bank of America, N.A. and Federal National

Mortgage Association; and Jason Bousliman represented Defendant Nationstar Mortgage, LLC.

       Having considered the Motion to Remand, the accompanying briefing, and the argument

of counsel at the October 15, 2018, telephonic hearing, and for the reasons stated on the record at

that hearing, the Court ORDERS:
1.   Plaintiff’s Motion to Remand to State Court and for Attorney’s Fees and Costs (Doc.

     7) is denied in part in that Plaintiff’s request for an award of attorney’s fees and costs

     is denied; and

2. Plaintiff’s Motion to Remand to State Court and for Attorney’s Fees and Costs (Doc.

     7) is granted in part in that this case is remanded to the Second Judicial District Court,

     County of Bernalillo, State of New Mexico.




                                                _______________________________
                                                UNITED STATES DISTRICT JUDGE




                                           2
